Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 1 of 17   PageID #: 186




   FUJIWARA AND ROSENBAUM, LLLC

   ELIZABETH JUBIN FUJIWARA 3558
   JOSEPH T. ROSENBAUM 9205
   1100 Alakea St., 20th Fl., Ste B
   Honolulu, Hawaii 96813
   Telephone: 808-203-5436

   Attorneys for Plaintiff
   ROY GAL

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   ROY GAL,                               )   CIVIL NO. 20-00011 JMS-WRP
                                          )   (Other Civil Action)
                       Plaintiff,         )
                                          )   SECOND AMENDED COMPLAINT;
                vs.                       )   DEMAND FOR JURY TRIAL;
                                          )   CERTIFICATE OF SERVICE
   COUNTY OF KAUA’I; CLAYTON              )
   SILVA JR., individually, Doe           )
   Defendants.                            )
                                          )
                       Defendants.        )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
                                          )
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 2 of 17            PageID #: 187




                          SECOND AMENDED COMPLAINT

                COMES NOW Plaintiff ROY GAL [hereinafter referred to as "MR.

   GAL"], by and through his counsel, ELIZABETH JUBIN FUJIWARA and

   JOSEPH T. ROSENBAUM of Fujiwara and Rosenbaum, LLLC, and complains

   against the above-named Defendants alleges and avers as follows:

                                 I. NATURE OF CASE

                1.    The basis of this case is, inter alia, police misconduct at the

   County of Kaua’i Police Department.

                                   II. JURISDICTION

                2.    MR. GAL brings this action pursuant, including, but not limited

   to, 42 U.S.C § 1983 for violation of his civil rights under the United States

   Constitution to obtain full and complete relief and to redress the tortious conduct

   described herein. MR. GAL’s action arises under, inter alia, the Fourth, Fifth,

   Eighth and Fourteenth Amendments to the United States Constitution and the

   Constitution and laws of the State of Hawai’i.

                3.    At all times relevant herein, MR. GAL was a male citizen of the

   United States and resident of the County of Kaua’i.

                4.    At all times relevant herein, Defendant COUNTY OF KAUA’I

   is a governmental municipality which includes the Kaua’i Police Department, in

   the State of Hawaii, and at all relevant times employed all police officers and


                                            -2-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 3 of 17            PageID #: 188




   police employees mentioned and referenced in this Complaint. It is responsible for

   hiring, training, supervising, promoting, and disciplining employees of Kaua’i

   Police Department (KPD). It is sued in its official capacity.

                5.    Defendant, CLAYTON SILVA JR. was and is employed by

   KPD as a law enforcement agent and officer. CLAYTON SILVA JR. is, and was

   at all relevant times, domiciled in the State of Hawaii and thus a citizen and

   resident of the State of Hawaii. Plaintiff sues CLAYTON SILVA JR. individually.

   CLAYTON SILVA JR. will be included when referenced as “defendant” or

   “defendants”, unless excluded and as the context implies.

                6.    Doe Defendants are sued herein under fictitious names because

   their true names, identities and capacities are unknown to the MR. GAL, except

   that they are connected in some manner with Defendants, and are/were agents,

   servants, employees, employers, representatives, co-venturers, associates, or

   independent contractors of Defendants herein, and were acting with the permission

   and consent and within the course and scope of said agency and employment

   and/or were in some manner presently unknown to the MR. GAL engaged in the

   activities alleged herein and/or were in some way responsible for the injuries or

   damages to the MR. GAL, which activities were a proximate cause of said injuries

   or damages to the MR. GAL. MR. GAL has made good faith and diligent efforts

   to identify said Defendants, including interviewing individuals with knowledge of


                                            -3-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 4 of 17            PageID #: 189




   the claims herein. At such time as their true names and identities become known,

   the MR. GAL will amend this Complaint accordingly.

                 7.    All Defendants will be collectively referred to as

   “DEFENDANTS”.

                 8.    All events done by Defendants described herein occurred within

   the County of Kaua’i, State of Hawaii, and within the jurisdiction and venue of the

   Untied States Federal District Court for the District of Hawai’i.

                 9.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and

   1343 and supplemental jurisdiction of the state law claims pursuant to 28 U.S.C. §

   1391(b)(2).

                 10.   This Court has authority to grant the requested declaratory

   judgment pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil

   Procedure 57.

                 11.   This Court has authority to issue the requested injunctive relief

   pursuant to 42 U.S.C. § 1983 and Federal Rule of Civil Procedure 65.

                 12.   This Court has authority to award attorneys’ fees and costs

   pursuant to 42 U.S.C. § 1988.

                 13.   Jurisdiction and Venue are proper in the United States District

   Court for the District of Hawaii pursuant to 28 U.S.C. § 1391(b) because the events




                                            -4-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 5 of 17             PageID #: 190




   giving rise to the instant claim occurred within this District and because at least

   one Defendant resides in this District.

                              III. STATEMENT OF FACTS

                14.     MR. GAL is a farmer on a property on Kaua’i.

                15.     MR. GAL’s farm is in an area that is secluded and also zoned

   agricultural land.

                16.     The property that MR. GAL lived on and farmed on had serious

   issues with feral pigs eating the crops and eating the baby goats and sheep.

                17.     To eradicate the feral pigs on said property MR. GAL obtained

   an eradication permit from the State of Hawai’i Department of Land and Natural

   Resources.

                18.     MR. GAL eradication permit number is WCP 18-29.

                19.     On the evening of January 30, 2018, MR. GAL’s tenant called

   him at 9:44 p.m. to ask him if he got a pig that night.

                20.     On this night, just like many other nights around this time of

   year when there are a lot of baby farm animals, MR. GAL stayed up and waited to

   see if there were any pigs threatening his herds.

                21.     A group of pigs arrived around said time and MR. GAL

   discharged his rifle two (2) times.

                22.     MR. GAL waited for a few minutes and went to look for the


                                             -5-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 6 of 17           PageID #: 191




   pigs.

                23.    This is when a pig charged MR. GAL and he shot at the pig

   with his handgun.

                24.    MR. GAL believes he made four rapid shots.

                25.    MR. GAL again got attacked by a pig and he shot his handgun

   again around four (4) shots.

                26.    At that point in time MR. GAL was too afraid to try and locate

   the pigs, so he gave up for the night.

                27.    Approximately ten (10) minutes later, KPD police officers

   arrived and entered MR. GAL’s property by pushing through the gate.

                28.    MR. GAL came out of the house to greet them with the true

   belief that they would just ask him if he had fire shots, check his paperwork and

   leave.

                29.    MR. GAL had this belief as this was not the first time he had

   been attacked by a pig on his farm.

                30.    MR. GAL carries his handgun on his person at all times while

   on his private property.

                31.    MR. GAL was asked if he had a gun on him, to which he

   responded, “Always.”

                32.    MR. GAL’s gun was tucked in his waist area above his right


                                            -6-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 7 of 17          PageID #: 192




   buttocks.

                33.    Then without any warning or instructions from the KPD police

   officers, MR. GAL was immediately taken down to the ground.

                34.    MR. GAL was neither verbally or physically hostile, aggressive

   nor did he ever resist.

                35.    The KPD police officers handcuffed MR. GAL.

                36.    There was no reason to take MR. GAL to the ground.

                37.    The KPD police officers could have and should have simply

   and politely requested for MR. GAL to take his weapon off of his person.

                38.    KPD police officers could have easily just put MR. GAL’s

   hands behind his back and handcuffed him. - and even that was not necessary.

                39.    MR. GAL was on the ground handcuffed for few minutes while

   a KPD police officer Clayton Silva Jr., which MR. GAL do not know, was talking

   to him.

                40.    While conversing with MR. GAL, Officer Silva did not like

   that MR. GAL told him that citizens are allowed to be armed on their own

   property.

                41.    Officer Silva then aggressively stood MR. GAL up and

   forcefully walked him just outside MR. GAL’s gate.

                42.    Next, Officer Silva turned MR. GAL backwards two (2) steps


                                           -7-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 8 of 17             PageID #: 193




   and purposely tripped him with his left foot, forcefully pushing MR. GAL to the

   ground.

                 43.    Being that MR. GAL was handcuffed, MR. GAL had no ability

   to break his fall.

                 44.    When MR. GAL hit the ground, he felt a sharp terrible burning

   feeling in his lower back area, as well as his lower left rib cage area and neck.

                 45.    The KPD police officers proceeded to check the gun permits

   and the eradication permit, uncuffed MR. GAL, returned his belongings and said

   good night.

                 46.    This all took about an hour before the KPD officers left.

                 47.    As a result of the aforementioned acts, MR. GAL has suffered

   very serious physical and emotional damages.

                 48.    MR. GAL’s physical injuries resulting from the use of force by

   KPD include: a fractured spine in multiple locations, nerve damage resulting in

   randomly tearing in the eyes, severe nerve damage resulting in erectile disfunction,

   severe nerve damage resulting in random no reason sweating, tingling feet,

   constant severe pain, severe neck pain and severe spinal pain.

                 49.    MR. GAL can no longer enjoy his regular activities without

   pain such as farming, hunting, fishing, running, soccer, chainsaw, fixing his

   tractor/truck/car/lawnmowers etc., tending the herd, working a chain saw, picking


                                             -8-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 9 of 17             PageID #: 194




   up his kids to give them a hug, lifting regular heavy items, having normal sexual

   relationship with his wife and many more.

                50.   MR. GAL is aware the KPD has a custom and practice of

   allowing its officers and agents to use excessive force on detainees and criminal

   suspects who are no threat whatsoever to the officers, the detainees and/or criminal

   suspects themselves or the public.

                51.   KPD has a policy and custom of using high levels of force on

   individuals whose actions did not necessitate such a high level of force.

                52.   KPD condoning of its officers and agents use of excessive force

   on detainees and criminal suspects who are in no way a threat is reflected in the

   lawsuits filed against KPD’s officers for excessive force used against non-

   threatening or dangerous suspects and detainees.

                53.   One such lawsuit is the case of Cameron Raymond v. County of

   Kaua’i Civil No. 15-00212 ACK-RLP, which detailed that officers with KPD used

   excessive force in handcuffing Mr. Raymond so tightly it left bruising on Mr.

   Raymond’s wrists although Mr. Raymond was never a threat to the officers,

   himself or the public. Moreover, in the Raymond case, like the Instant matter, the

   KPD Officers entered Mr. Raymond’s’ property without consent and without a

   warrant.




                                            -9-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 10 of 17            PageID #:
                                    195



              54.    Another such lawsuit, Lynell Tokuda v. Chris Calio Civil No,

 13-00202, detailed the killing of the unarmed Mr. Richard Louis by a KPD officer

 without providing any warning that such a use of force was to be administered and

 without any threat to the KPD officers, Mr. Louis or the public. Mr. Louis did not

 have any weapon in his hand and was no threat to the officers, himself or the

 public prior to being shot and killed.

              55.    Upon information and believe, KPD has a long-standing policy

 or practice of not adequately training its officers on how to handle those suspects

 who may or may not have a weapon on them but are in no way a threat to anyone

 including the officers.

              56.    The training the KPD’s officers receive does not sufficiently

 educate the officers on when elevated use of force is justified and instead they are

 trained to act with high levels of force, even under circumstances that do not justify

 any force whatsoever.

              57.    KPD’s custom and practice of inadequate training as to the

 implementation of the proper use of force resulted in MR. GAL being subject to

 force that was entirely unnecessary considering MR. GAL was not a threat to

 anyone involved.




                                          -10-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 11 of 17            PageID #:
                                    196



              58.    KPD has not rectified its long history of its officers and agents

 using excessive force on detainees and criminal suspects who are in no way a

 physical threat.

              59.    KPD has and continues to condone and allow its officers and

 agents to use excessive force on detainees and criminal suspects who are in no way

 a threat to themselves, the police or the public.

              60.    KPD failed to establish, enforce, direct, supervise, and control

 fair and reasonable policies, customs, practices, usages, and procedures to be used

 by a) their law enforcement agents; b) personnel responsible for processing and

 administering accusations of alleged misconduct; and 3) deputies, so that their

 edicts and/or acts represent the official policy of KPD.

              61.    Instead, acting within such duty, KPD officials and agents, by

 the various acts of omission and commission cited herein fostered and encouraged

 an atmosphere of lawlessness, custom, practice of corruption, as well as,

 aggressive, abusive and assaultive behaviour and procedures toward MR. GAL

 which from the period of MR. GAL’s detention and onward, represented the

 policy, practice, custom and procedure of KPD.

              62.    KPD’s accusation, suspension, detention, unlawful search and

 seizure and assault of the non-threatening MR. GAL was in furtherance of the

 unlawful practice, custom and procedure of the KPD.


                                           -11-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 12 of 17              PageID #:
                                    197



              63.      KPD failed to adequately train its officers, including Defendant

 CLAYTON SILVA JR, on how to deal with non-threatening suspects without the

 use of high levels of force and this inadequate training resulted in the violation of

 MR. GAL’s constitutional rights.

              64.      MR. GAL knows that there were other KPD officers on the

 scene on the date of the subject of this action, but is unaware of their identities at

 this time and/or if they had any involvement in the violation of his rights.

              65.      Upon discovery, MR. GAL will be able to determine any

 involvement of other KPD officers in the violation of his rights.

                                Count 1
   EXCESSIVE USE OF FORCE VIOLATING THE FOURTH AMENDMENT
  PURSUANT TO 42 U.S.C. § 1983 INCLUDING INDIVIDUAL OFFICER AND
                       MUNICIPAL LIABILITY

              66.      MR. GAL realleges and hereby incorporates by reference the

 allegations contained in Paragraphs 1 through 63 of this Complaint as if set forth at

 length.

              67.      The Defendants maliciously caused the Plaintiff to be subjected

 to excessive force.

              68.      Defendants acted under color of law.

              69.      Defendants abused their authority.

              70.      KPD acted under their accepted policy and custom.

              71.      KPD acted with deliberate indifference to the constitutional

                                           -12-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 13 of 17            PageID #:
                                    198



 rights of MR. GAL.

                                      Count 2
                                    NEGLIGENCE

              72.   MR. GAL realleges and hereby incorporates by reference the
 allegations contained in Paragraphs 1 through 69 of this Complaint as if set forth at
 length.
              73.   The Defendants had a legal duty to protect the MR. GAL from

 injury. By using excessive force upon MR. GAL, the Defendants negligently failed

 to fulfill that duty which was the legal and proximate cause of serious injury to the

 Plaintiff.

              74.   As a direct and proximate result of the conduct of Defendants,

 and each of them, MR. GAL sustained severe and persistent physical and mental

 pain, suffering, anguish, and distress, the amount of which will be proven at trial.

              75.   As a direct and proximate result of the conduct of Defendants,

 and each of them, MR. GAL will, in the future, be required to expend further sums

 for the cure of the physical and emotional injuries he suffered at the hands of

 defendants in an amount which will be proven at trial.

                                    Count 3
                             ASSAULT AND BATTERY

              76.   MR. GAL realleges and hereby incorporates by reference the

 allegations contained in Paragraphs 1 through 73 of this Complaint as if set forth at

 length.


                                          -13-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 14 of 17                PageID #:
                                    199



              77.    The actions of Defendants constituted intentional assault and

 battery, which led to serious injury to the Plaintiff.

                                Count 4
            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

              78.    MR. GAL realleges and hereby incorporates by reference the

 allegations contained in Paragraphs 1 through 75 of this Complaint as if set forth at

 length.

              79.    The foregoing acts by Defendants were intentional, wilful and

 the legal and proximate cause of infliction of emotional distress to Plaintiff.

                                Count 5
             NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

              80.    MR. GAL realleges and hereby incorporates by reference the

 allegations contained in Paragraphs 1 through 77 of this Complaint as if set forth at

 length.

              81.    The foregoing acts by Defendants was perpetrated with intent to

 cause a reckless, wanton and wilful disregard of the probability of causing Plaintiff

 to suffer severe emotional distress in the form of mental anguish and suffering,

 wounded feeling, humiliation, shock degradation and extreme and enduring

 damages in an amount to be proved at trial.

                               REQUEST FOR RELIEF

       WHEREFORE, the Plaintiff respectfully requests this Court to grant the


                                           -14-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 15 of 17             PageID #:
                                    200



 following relief:

       (a)           A declaratory judgment be issued that the Plaintiff’s rights have

              been violated as alleged.

       (b)           A preliminary and permanent injunction to have Defendant

              KPD desist from such acts and to take preventative measures to

              prohibit further unnecessary excessive force and civil rights violations

              on citizens.

       (c)           An award to the Plaintiff for compensatory, special, statutory,

              liquidated, exemplary, and punitive damages (as to individual

              Defendants) and other monetary relief in the amount to be determined

              and prejudgment interest entered to the maximum extent permitted by

              law.

       (d)           An award to the Plaintiff for all costs and attorney’s fees arising

              from this litigation.

       (e)           Any other relief that this Court deems appropriate.

                             DATED: Honolulu, Hawaii, July 31, 2020.

                                                 /s/ Joseph T. Rosenbaum
                                                 JOSEPH T. ROSENBAUM
                                                 ELIZABETH JUBIN FUJIWARA
                                                 COLBY LEWIS
                                                 Attorneys for Plaintiff
                                                 ROY GAL



                                          -15-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 16 of 17         PageID #:
                                    201




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  ROY GAL,                           ) CIVIL NO. 20-00011 JMS-WRP
                                     )
                      Plaintiff,     ) DEMAND FOR JURY TRIAL
                                     )
               vs.                   )
                                     )
  COUNTY OF KAUA’I, KAUA’I           )
  POLICE DEPARTMENT; CLAYTON )
  SILVA JR., individually and in his )
  official capacity; JOHN DOES 1-10; )
  JANE DOES 1-10; DOE                )
  CORPORATIONS 1-10;                 )
  DOE PARTNERSHIPS 1-10; DOE         )
  UNINCORPORATED                     )
  ORGANIZATIONS                      )
  1-10; and DOE GOVERNMENTAL         )
  AGENCIES 1-10,                     )
                                     )
  Defendants.                        )
  ________________________________ )

                          DEMAND FOR JURY TRIAL

        Comes now, Plaintiff ROY GAL, by and through his attorneys, Elizabeth

 Jubin Fujiwara and Joseph T. Rosenbaum at Fujiwara and Rosenbaum, LLLC and

 hereby demands trial by jury on all issues triable herein. This demand is made

 pursuant to Rule 38(b) of the Federal Rules of Civil Procedure and the records and

 files herein.

        DATED: Honolulu, Hawaii, July 31, 2020.


                                        -16-
Case 1:20-cv-00011-JMS-WRP Document 30 Filed 07/31/20 Page 17 of 17   PageID #:
                                    202




                                     /s/ Joseph T. Rosenbaum
                                    JOSEPH T. ROSENBAUM
                                    ELIZABETH JUBIN FUJIWARA
                                    COLBY LEWIS
                                    Attorneys for Plaintiff
                                    ROY GAL




                                     -17-
